Exhibit 10.85


THIS WARRANT AND THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THE SECURITIES UNDER THE ACT OR AN OPINION OF
COUNSEL SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.
 


 
Warrant No. EPW2015-1
 
February 12, 2015
 


EOS PETRO, INC.
 
WARRANT TO PURCHASE COMMON STOCK
 
****50,000 Shares of Common Stock****
 
THIS WARRANT CERTIFIES THAT, for value received, Jerry Astor, or his registered
assigns (the “Holder”), is entitled to subscribe for and purchase from Eos
Petro, Inc., a Nevada corporation (the “Company”), up to and including the
number of fully paid and nonassessable, restricted shares of common stock, par
value $0.0001 per share (the “Common Stock”) of the Company set forth above, at
the exercise price of $2.50 per share ( the “Warrant Exercise Price”) (and as
adjusted from time to time pursuant to Section III hereof), at any time or from
time to time from the date first set forth above (the “Issue Date”) and prior to
or upon February 12, 2020 (the “Expiration Date”), subject to the provisions and
upon the terms and conditions hereinafter set forth:
 
I.      Method of Exercise; Cash Payment; Issuance of New Warrant.
 
A.      Subject to the provisions of this Warrant, the purchase right
represented by this Warrant may be exercised by the Holder hereof, in whole or
in part and from time to time, at the election of the Holder hereof, by the
surrender of this Warrant (with the notice of exercise substantially in the form
attached hereto as Exhibit A duly completed and executed) at the principal
executive offices of the Company and accompanied by payment to the Company, by
wire transfer to an account designated by the Company, of an amount equal to the
then applicable Warrant Exercise Price multiplied by the number of Warrant
Shares then being purchased.
 
B.      The person or persons in whose name(s) any certificate(s) representing
the shares of the Company’s capital stock to be issued upon exercise of this
Warrant (the “Warrant Shares”) shall be deemed to have become the holder(s) of
record of, and shall be treated for all purposes as the record holder(s) of, the
shares represented thereby (and such shares shall be deemed to have been issued)
immediately prior to the close of business on the date or dates upon which this
Warrant is exercised.  In the event of any exercise of the rights represented by
this Warrant, certificates for the Warrant Shares so purchased shall be
delivered to the Holder hereof as soon as possible and in any event within
twenty (20) days after such exercise and, unless this Warrant has been fully
exercised or expired, a new warrant having the same terms as this Warrant and
representing the remaining portion of such shares, if any, with respect to which
this Warrant shall not then have been exercised shall also be issued to the
Holder hereof as soon as possible and in any event within such 20-day period.
 
II.           Reservation of Shares.   During the period within which the rights
represented by this Warrant may be exercised, the Company will at all times have
authorized, and reserved for the purpose of the
 

 
1

--------------------------------------------------------------------------------

 
 
issuance upon exercise of the purchase rights evidenced by this Warrant a
sufficient number of shares of its capital stock to provide for the exercise of
the rights represented by this Warrant.
 
III.            Adjustment of Warrant Exercise Price and Number of Shares. The
number and kind of securities purchasable upon the exercise of this Warrant and
the Warrant Exercise Price shall be subject to adjustment to the nearest whole
share (one-half and greater being rounded upward) and nearest cent (one-half
cent and greater being rounded upward) from time to time upon the occurrence of
certain events, as follows.  Each of the adjustments provided by the
subsections below shall be deemed separate adjustments and any adjustment of
this Warrant pursuant to one subsection of this Section III shall preclude
additional adjustments for the same event or transaction by the remaining
subsections.
 
A.      Reclassification.  In case of any reclassification or change of
securities of the class issuable upon exercise of this Warrant (other than a
change in par value, or from par value to no par value, or from no par value to
par value, or as a result of a subdivision or combination) into the same or a
different number or class of securities, the Company shall duly execute and
deliver to the Holder of this Warrant a new warrant (in form and substance
reasonably satisfactory to the Holder of this Warrant), so that the Holder of
this Warrant shall thereafter be entitled to receive upon exercise of this
Warrant, at a total purchase price not to exceed that payable upon the exercise
of the unexercised portion of this Warrant, and in lieu of the shares of Common
Stock theretofore issuable upon exercise of this Warrant, the kind and amount of
shares of stock, other securities, money and property receivable upon such
reclassification or change by a holder of the number of shares then purchasable
under this Warrant.  The Company shall deliver such new warrant as soon as
possible and in any event within 20 days after such reclassification or
change.  Such new warrant shall provide for adjustments that shall be as nearly
equivalent as may be practicable to the adjustments provided for in this Section
III.  The provisions of this subparagraph (A) shall similarly apply to
successive reclassifications or changes.
 
B.      Stock Splits or Combination of Shares.  If the Company at any time while
this Warrant remains outstanding and unexpired shall subdivide (by stock split)
or combine (by reverse stock split) its outstanding shares of capital stock of
the class into which this Warrant is exercisable, the Warrant Exercise Price
shall be proportionately decreased in the case of a subdivision or increased in
the case of a combination, effective at the close of business on the date the
subdivision or combination becomes effective and the number of shares of Common
Stock issuable upon exercise of this Warrant shall be proportionately increased
in the case of a subdivision or decreased in the case of a combination, and in
each case to the nearest whole share, effective at the close of business on the
date the subdivision or combination becomes effective.  The provisions of this
subparagraph (B) shall similarly apply to successive subdivisions or
combinations of outstanding shares of capital stock into which this Warrant is
exercisable.
 
C.      Common Stock Dividends.  If the Company at any time while this Warrant
is outstanding and unexpired shall pay a dividend with respect to Common Stock
payable in Common Stock, then (i) the Warrant Exercise Price shall be adjusted,
from and after the date of determination of stockholders entitled to receive
such dividend or distribution (the “Record Date”), to that price determined by
multiplying the Warrant Exercise Price in effect immediately prior to such date
of determination by a fraction (A) the numerator of which shall be the total
number of shares of Common Stock outstanding immediately prior to such dividend
or distribution, and (B) the denominator of which shall be the total number of
shares of Common Stock outstanding immediately after such dividend or
distribution and (ii) the number of shares of Common Stock issuable upon
exercise of this Warrant shall be proportionately adjusted, to the nearest whole
share, from and after the Record Date by multiplying the number of shares of
Common Stock purchasable hereunder immediately prior to such Record Date by a
fraction (A) the numerator of which shall be the total number of shares of
Common Stock outstanding immediately after such dividend or distribution, and
(B) the denominator of which shall be the total number of shares of Common Stock
outstanding immediately prior to such dividend or distribution.  The provisions
of this subparagraph (C) shall similarly apply to successive Common Stock
dividends by the Company.
 

 
2

--------------------------------------------------------------------------------

 

IV.           Notice of Adjustments.  Whenever the Warrant Exercise Price or the
number of shares of Common Stock purchasable hereunder shall be adjusted
pursuant to Section III above, the Company shall deliver a written notice,
setting forth, in reasonable detail, the event requiring the adjustment, the
amount of the adjustment, the method by which such adjustment was calculated,
and the Warrant Exercise Price and the number of shares of Common Stock
purchasable hereunder after giving effect to such adjustment, and shall use
commercially reasonable efforts to cause copies of such notice to be delivered
to the Holder of this Warrant within twenty (20) days after the occurrence of
the event resulting in such adjustment at such Holder’s last known address in
accordance with Section IX hereof.
 
V.           Fractional Shares.  No fractional shares will be issued in
connection with any exercise hereunder, but in lieu of such fractional shares,
the number of shares of Common Stock to be issued shall be rounded up to the
nearest whole number.
 
VI.           Compliance with Securities Act of 1933; Transfer of Warrant or
Shares.
 
A.      Compliance with Securities Act of 1933.  The Holder of this Warrant, by
acceptance hereof, agrees that this Warrant, the Warrant Shares and the capital
stock issuable upon conversion of the Warrant Shares (collectively, the
“Securities”) are being acquired for investment and that such holder will not
offer, sell, transfer or otherwise dispose of the Securities except under
circumstances which will not result in a violation of the Securities Act of
1933, as amended (the “Securities Act”) and any applicable state securities
laws.  Upon exercise of this Warrant, unless the Warrant Shares being acquired
are registered under the Securities Act and any applicable state securities laws
or an exemption from such registration is available, the Holder hereof shall
confirm in writing that the Warrant Shares so purchased are being acquired for
investment and not with a view toward distribution or resale in violation of the
Securities Act and shall confirm such other matters related thereto as may be
reasonably requested by the Company.  The Warrant Shares (unless registered
under the Securities Act and any applicable state securities laws) shall be
stamped or imprinted with a legend in substantially the following form:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS
TO THE SECURITIES UNDER THE ACT OR EVIDENCE SATISFACTORY TO THE CORPORATION THAT
SUCH REGISTRATION IS NOT REQUIRED.
 
Such legend shall be removed by the Company, upon the request of a Holder, at
such time as the restrictions on the transfer of the applicable security shall
have terminated.
 
B.      Transferability of the Warrant.  Notwithstanding anything herein to the
contrary, the Warrants shall be transferable to any other person with the prior
written consent of the Company, which shall not be unreasonably withheld.
 
C.      Method of Transfer.  With respect to any offer, sale, transfer or other
disposition of the Securities, the Holder hereof shall prior to such offer,
sale, transfer or other disposition:
 
(i)            surrender this Warrant or certificate representing Warrant Shares
at the principal executive offices of the Company or provide evidence reasonably
satisfactory to the Company of the loss, theft or destruction of this Warrant or
certificate representing Warrant Shares and an indemnity agreement reasonable
satisfactory to the Company,
 
(ii)            pay any applicable transfer taxes or establish to the
satisfaction of the Company that such taxes have been paid,
 
(iii)            deliver a written assignment to the Company in substantially
the form attached hereto as Exhibit B or appropriate stock power duly completed
and executed prior to transfer, describing briefly the manner thereof, and
 

 
3

--------------------------------------------------------------------------------

 

(iv)            deliver evidence, including a written opinion of such Holder’s
counsel if reasonably requested by the Company, to the effect that such offer,
sale, transfer or other disposition may be effected without registration or
qualification (under the Securities Act as then in effect and any applicable
state securities law then in effect) of the Securities.
 
           As soon as reasonably practicable after receiving the items set forth
above, the Company shall notify the Holder that it may sell, transfer or
otherwise dispose of the Securities, all in accordance with the terms of the
notice delivered to the Company.  If a determination has been made pursuant to
this Section VI.C. that the opinion of counsel for the Holder or other evidence
is not reasonably satisfactory to the Company, the Company shall so notify the
Holder promptly with details of such determination.  Notwithstanding the
foregoing, the Securities may, as to such federal laws, be offered, sold or
otherwise disposed of in accordance with Rule 144 under the Securities Act if
the Company satisfied the provisions thereof and provided that the Holder shall
furnish such information as the Company may reasonably request to provide a
reasonable assurance that the provisions of Rule 144 have been satisfied.  Each
certificate representing this Warrant or Warrant Shares thus transferred (except
a transfer pursuant to Rule 144 or an effective registration statement) shall
bear a legend as to the applicable restrictions on transferability in order to
ensure compliance with applicable federal and state securities laws, unless in
the aforesaid opinion of counsel to the Holder and to the reasonable
satisfaction of the Company, such legend is not required in order to ensure
compliance with such laws.  Upon any partial transfer of this Warrant, the
Company will issue and deliver to such new holder a new warrant (in form and
substance similar to this Warrant) with respect to the portion transferred and
will issue and deliver to the Holder a new warrant (in form and substance
similar to this Warrant) with respect to the portion not transferred as soon as
possible and in any event within 20 days after such transfer.
 
VII.           No Rights as Shareholders; Information.  Prior to exercise of
this Warrant, the  Holder of this Warrant, as such, shall not be entitled to
vote the Warrant Shares or receive dividends on or be deemed the holder of such
shares, nor shall anything contained herein be construed to confer upon the
Holder of this Warrant, as such, any of the rights of a shareholder of the
Company or any right to vote for the election of directors or upon any matter
submitted to shareholders at any meeting thereof, or to receive notice of
meetings, or to receive dividends or subscription rights or otherwise until this
Warrant shall have been exercised and the shares of Common Stock purchasable
upon the exercise hereof shall have become deliverable, as provided herein.
 
VIII.           Modification and Waiver; Effect of Amendment or Waiver.  This
Warrant and any provision hereof may be modified, amended, waived, discharged or
terminated only by an instrument in writing, designated as an amendment to this
Warrant and executed by a duly authorized officer of the Company and the Holder
of this Warrant.  Any waiver or amendment effected in accordance with this
Section VIII shall be binding upon the Holder, each future holder of this
Warrant or of any shares purchased under this Warrant (including securities into
which such shares have been converted) and the Company.


IX.           Notices.  Any notices or other communications required or
permitted to be given under this Warrant must be in writing and addressed to
Company or Holder at the addresses below, or at such other address as either
party may from time to time designate in writing.  Any notice or communication
that is addressed as provided in this Section will be deemed given (a) upon
delivery, if delivered personally or via certified mail, postage prepaid, return
receipt requested; or (b) on the first business day of the receiving party after
the transmission if by facsimile or after the timely delivery to the courier, if
delivered by overnight courier.  Other methods of delivery will be acceptable
only upon proof of receipt by the party to whom notice is delivered.
To Company:
EOS Petro, Inc.
Attn: Nikolas Konstant
1999 Avenue of the Stars, Suite 2520
Los Angeles, CA 90067

 
4

--------------------------------------------------------------------------------

 



To Holder:
Jerry Astor
______________________
______________________
______________________


X.           Reorganizations.  In case of any reorganization of the Company, or
in case of the consolidation or merger of the Company with or into any other
legal entity (other than a merger or consolidation in which the Company is the
continuing legal entity) or of the sale of the properties and assets of the
Company as, or substantially as, an entirety to any other legal entity
(collectively, "Reorganizations"), each Warrant shall after such Reorganization
be exercisable, upon the terms and conditions specified in this Warrant
Certificate, for the stock or other securities or property (including cash) to
which a holder of the number of Common Shares purchasable (at the time of such
Reorganization) upon exercise of such Warrant would have been entitled upon such
Reorganization if such Warrant had been exercised in full immediately prior to
such Reorganization; and in any such case, if necessary, the provisions set
forth in this Section X with respect to the rights and interests thereafter of
the holders of the Warrants shall be appropriately adjusted so as to be
applicable, as nearly as may reasonably be, to any such stock or other
securities or property thereafter deliverable upon exercise of the Warrants.


XI.           Lost Warrants or Stock Certificates.  Upon receipt of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant or any stock certificate and, in the case of any such
loss, theft or destruction, upon receipt of an indemnity agreement reasonably
satisfactory to the Company, or in the case of any such mutilation upon
surrender and cancellation of such mutilated Warrant or stock certificate, the
Company will issue and deliver a new warrant (containing the same terms as this
Warrant) or stock certificate, in lieu of the lost, stolen, destroyed or
mutilated Warrant or stock certificate.
 
XII.           Descriptive Headings.  The descriptive headings of the several
paragraphs of this Warrant are inserted for convenience only and do not
constitute a part of this Warrant.  The language in this Warrant shall be
construed as to its fair meaning without regard to which party drafted this
Warrant.
 
XIII.           Governing Law.  This Warrant shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the laws of
the State of Nevada, without reference to principles governing choice or
conflicts of laws.
 
XIV.           Entire Agreement.  This Warrant constitutes the full and entire
understanding and agreement between the parties with regard to the subject
matter hereof and supersedes all prior and contemporaneous agreements,
representations, and undertakings of the parties, whether oral or written, with
respect to such subject matter.
 
XV.           No Impairment.  The Company will not, by an voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed under this Warrant by the Company, but will at all times
in good faith assist in carrying out all the provisions of this Warrant and in
the taking of all such actions as may be necessary or appropriate in order to
protect the rights of the Holder of this Warrant against impairment.
 
XVI.           Issue Taxes.  The Company shall pay any and all issue and other
taxes payable in respect of any issue or delivery of Common Stock upon the
exercise of this Warrant that may be imposed under the laws of the United States
of America or by any state, political subdivision or taxing authority of the
United States of America; provided, however, that the Company shall not be
required to pay any tax or taxes that may be payable in respect of any transfer
involved in the issue or delivery of any Warrant or certificates for Common
Stock in a name other than that of the registered holder of such Warrant, and no
such issue or delivery shall be
 

 
5

--------------------------------------------------------------------------------

 
 
made unless and until the person or entity requesting the issuance thereof shall
have paid to the Company the amount of such tax or shall have established to the
satisfaction of the Company that such tax has been paid.
 
XVII.   Severability.  In the event that any one or more of the provisions
contained in this Warrant shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such provision(s) shall be ineffective only to the
extent of such invalidity, illegality or unenforceability, without invalidating
the remainder of such provision or the remaining provisions of this Warrant and
such invalidity, illegality or unenforceability shall not affect any other
provision of this Warrant, which shall remain in full force and effect.
 
XVIII.   Survival of Representations, Warranties and Agreements.  All
representations and warranties of the Company and the Holder hereof shall
survive the Issue Date of this Warrant, the exercise or conversion of this
Warrant (or any part hereof) or the termination or expiration of rights
hereunder.  All agreements of the Company and the Holder hereof contained herein
shall survive indefinitely, until by their respective terms, they are no longer
operative.
 
XIX.   Counterparts.  This Warrant may be executed in two or more counterparts,
each of which shall be an original, and all of which together shall constitute
one instrument.
 
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 
6

--------------------------------------------------------------------------------

 



 
           IN WITNESS WHEREOF, the parties hereto have caused this Warrant to be
duly executed as of the issue date of this Warrant by its duly authorized
officers.




EOS PETRO, INC.
a Nevada corporation




By:           /s/ Nikolas Konstant_______________
Name:      Nikolas Konstant
Title:        Chairman

 

 
7

--------------------------------------------------------------------------------

 



 
EXHIBIT A
 
NOTICE OF EXERCISE
 
To:  EOS PETRO, INC. (the “Company”)
 
1.      The undersigned hereby elects to purchase __________ shares of Common
Stock of the Company pursuant to the terms of the attached Warrant, and tenders
herewith:
 
           ____  payment of the purchase price of such shares in full
 
2.      Please issue a certificate or certificates representing said shares in
the name of the undersigned or in such other name or names as are specified
below:
 
_________________________________________
(Name)
_________________________________________
(Address)
_________________________________________
(City, State)


 
3.      The undersigned represents that the aforesaid shares being acquired for
the account of the undersigned for investment and not with a view to, or for
resale in connection with, the distribution thereof and that the undersigned has
no present intention of distributing or reselling such shares, all except as in
compliance with applicable securities laws, and that the undersigned is an
“accredited investor” within the meaning of Rule 501 of Regulation D promulgated
under the Securities Act of 1933, as amended.
_______________
          (Date)
__________________________________________
(Signature)                                          
 
 

NOTICE: Signature must be guaranteed by a commercial bank or trust company or a
member firm of a major stock exchange if shares of capital stock are to be
issued, or securities are to be delivered, other than to or in the name of the
registered holder of this Warrant. In addition, signature must correspond in all
respects with the name as written upon the face of the Warrant in every
particular without alteration or any change whatever.

 
 

 
8

--------------------------------------------------------------------------------

 



 
EXHIBIT B
 
FORM OF ASSIGNMENT


           FOR VALUE RECEIVED, the undersigned holder of the attached Warrant
hereby sells, assigns and transfers unto _______________________ whose address
is _______________________________________  and whose taxpayer identification
number is _________________the undersigned’s right, title and interest in and to
the Warrant issued by Eos Petro, Inc., a Nevada corporation (the “Company”) to
purchase _______ shares of the Company’s Common Stock, and does hereby
irrevocably constitute and appoint __________________________ attorney to
transfer said Warrant on the books of the Company with full power of
substitution in the premises.
 
In connection with such sale, assignment, transfer or other disposition of this
Warrant, the undersigned hereby confirms that:
 
 
such sale, transfer or other disposition may be effected without registration or
qualification (under the Securities Act as then in effect and any applicable
state securities law then in effect) of this Warrant or the shares of capital
stock of the Company issuable thereunder and has attached hereto a written
opinion of the undersigned’s counsel to that effect; or

 
 
such sale, transfer or other disposition has been registered under the
Securities Act of 1933, as amended, and registered and/or qualified under all
applicable state securities laws.



_______________
          (Date)
____________________________________
        (Signature)                               



NOTICE: Signature must correspond in all respects with the name as written upon
the face of the Warrant in every particular without alteration or any change
whatever.


 

 
9

--------------------------------------------------------------------------------

 
